Exhibit 10.12
Buffalo Wild Wings®
Area Development Agreement
Bearcat Enterprises, Inc.
Franchisee
Effective Date:
12/27/03

(To be completed by Us)
Confidential
©2002 Buffalo Wild Wings International, Inc.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          SECTION   PAGE  
RECITALS
    1  
1. DEFINITIONS
    1  
2. GRANT OF DEVELOPMENT RIGHTS
    2  
3. DEVELOPMENT FEE
    3  
4. DEVELOPMENT SCHEDULE AND MANNER OF EXERCISING OPTIONS
    4  
5. TERM
    5  
6. YOUR DUTIES
    5  
7. DEFAULT AND TERMINATION
    6  
8. RIGHTS AND DUTIES OF PARTIES UPON TERMINATION OR EXPIRATION
    7  
9. TRANSFER
    8  
10. MISCELLANEOUS
    9  

APPENDICES

A.  
DESIGNATED TERRITORY
  B.  
DEVELOPMENT SCHEDULE

 

i



--------------------------------------------------------------------------------



 



BUFFALO WILD WINGS®
AREA DEVELOPMENT AGREEMENT
This Area Development Agreement is made this 27th day of December, 2002 between
BUFFALO WILD WINGS INTERNATIONAL, INC., an Ohio corporation with its principal
business located at 1600 Utica Avenue South, Suite 700, Minneapolis, Minnesota
55426 (“we” or “us”) and Bearcat Enterprises, Inc, a Michigan corporation whose
principal business address is 820 Cherokee Avenue, Royal Oak, Michigan 49067
(“franchisee” or “you”). If the franchisee is a corporation, partnership or
limited liability company, certain provisions of the Agreement also apply to
your owners and will be noted.
RECITALS
A. Our parent company has developed a unique system for operating sports-themed,
fast casual restaurants that feature chicken wings, sandwiches, unique food
service and other products, beverages and services using certain standards and
specifications;
B. Many of the food and beverage products are prepared according to specified
recipes and procedures, some of which include proprietary sauces and mixes;
C. Our parent company owns the BUFFALO WILD WINGS® Trademark and other
trademarks used in connection with the Operation of a BUFFALO WILD WINGS
restaurant;
D. Our parent company has granted to us the right to sublicense the right to
develop and operate BUFFALO WILD WINGS restaurants;
E. You desire to develop and operate several BUFFALO WILD WINGS restaurants and
we, in reliance on your representations, have approved your franchise
application to do so in accordance with this Agreement.
In consideration of the foregoing and the mutual covenants and consideration
below, you and we agree as follows:
DEFINITIONS
1. For purposes of this Agreement, the terms below have the following
definitions:
A. “Menu Items” means the chicken wings, sandwiches and other products and
beverages prepared according to our specified recipes and procedures, as we may
modify and change from time to time.
B. “Principal Owner” means any person who directly or indirectly owns a 10% or
greater interest in the franchisee when the franchisee is a corporation, limited
liability company or a similar entity other than a partnership. If the
franchisee is a partnership entity, then each general partner is a Principal
Owner, regardless of the percentage ownership interest. If the franchisee is one
or more individuals, each individual is a Principal Owner of the franchisee. You
must have at least one Principal Owner.
C. “Restaurants” means the BUFFALO WILD WINGS Restaurants you develop and
operate pursuant to this Agreement.
D. “System” means the BUFFALO WILD WINGS System, which consists of distinctive
food and beverage products prepared according to special and confidential
recipes and formulas with unique storage, preparation, service and delivery
procedures and techniques, offered in a setting of distinctive exterior and
interior layout, design and color scheme, signage, furnishings and materials and
using certain 2 distinctive types of facilities, equipment, supplies,
ingredients, business techniques, methods and procedures together with sales
promotion programs, all of which we may modify and change from time to time.

 

1



--------------------------------------------------------------------------------



 



E. “Trademarks” means the BUFFALO WILD WINGS Trademark and Service Mark that
have been registered in the United States and elsewhere and the trademarks,
service marks and trade names set forth in each Franchise Agreement, as we may
modify and change from time to time, and the trade dress and other commercial
symbols used in the Restaurants. Trade dress includes the designs, color schemes
and image we authorize you to use in the operation of the Restaurants from time
to time.
GRANT OF DEVELOPMENT RIGHTS
2. The following provisions control with respect to the rights granted
hereunder:
A. We grant to you, under the terms and conditions of this Agreement, the right
to develop and operate two (2) BUFFALO WILD WINGS Restaurants (the
“Restaurants”) within the territory described on Appendix A (“Designated
Territory”).
B. You are bound by the development schedule (“Development Schedule”) set forth
in Appendix B. Time is of the essence for the development of each Restaurant in
accordance with the Development Schedule. Each Restaurant must be developed and
operated pursuant to a separate Franchise Agreement that you enter into with us
pursuant to Section 4.B below.
C. If you are in compliance with the Development Schedule set forth on
Appendix B, we will not develop or operate or grant anyone else a franchise to
develop and operate a BUFFALO WILD WINGS Restaurant business in the Designated
Territory prior to the expiration or termination of this Agreement, except for
the Special Sites defined in Section 2.D below or as otherwise provided in this
Agreement.
D. The rights granted under this Agreement are limited to the right to develop
and operate Restaurants located in the Designated Territory, and do not include
(i) any right to sell products and Menu Items identified by the Trademarks at
any location or through any other channels or methods of distribution, including
the internet (or any other existing or future form of electronic commerce),
other than at Restaurants within the Designated Territory, (ii) any right to
sell products and Menu Items identified by the Trademarks to any person or
entity for resale or further distribution, or (iii) any right to exclude,
control or impose conditions on our development or operation of franchised,
company or affiliate owned restaurants at any time or at any location outside of
the Designated Territory.
You acknowledge and agree that (i) we and our affiliates have the right outside
of the Designated Territory to grant other franchises or operate company or
affiliate owned BUFFALO WILD WINGS restaurants and offer, sell or distribute any
products or services associated with the System (now or in the future) under the
Trademarks or any other trademarks, service marks or trade names or through any
distribution channel or method, all without compensation to any franchisee; and
(ii) we and our affiliates have the right to operate and franchise others to
operate restaurants or any other business within and outside the Designated
Territory under trademarks other than the BUFFALO WILD WINGS Trademarks, without
compensation to any franchisee, except that our operation of, or association or
affiliation with, restaurants (through franchising or otherwise) in the
Designated Territory that compete with BUFFALO WILD WINGS restaurants in the
sports-themed, fast casual restaurant segment will only occur through some form
of merger or acquisition with an existing restaurant chain.

 

2



--------------------------------------------------------------------------------



 



Although we and our affiliates will not develop, operate or franchise a BUFFALO
WILD WINGS restaurant within the Designated Territory, we and our affiliates
have the right to offer, sell or distribute, within the Designated Territory,
any frozen, pre-packaged items or other products or services associated with the
System (now or in the future) or identified by the Trademarks, or any other
trademarks, service marks or trade names, except for Prohibited Items (as
defined below), through any distribution channels or methods, without
compensation to any franchisee. The distribution channels or methods include,
without limitation, grocery stores, club stores, convenience stores, wholesale
or the internet (or any other existing or future form of electronic commerce).
The Prohibited Items are the following items that we will not sell in the
Designated Territory through other distribution channels or methods: any retail
food service Menu Items that are cooked or prepared to be served to the end user
or customer for consumption at the retail location. For example, chicken wings
cooked and served to customers at a grocery store or convenience store would be
a Prohibited Item, but the sale of frozen or pre-packaged chicken wings at a
grocery store or convenience store would be a permitted form of distribution in
the Designated Territory.
Further, you acknowledge that certain locations within the Designated Territory
are by their nature unique and separate in character from sites generally
developed as BUFFALO WILD WINGS restaurants. As a result, you agree that the
following locations (“Special Sites”) are excluded from the Designated Territory
and we have the right, subject to our then-current Special Sites Impact Policy,
to develop or franchise such locations: (1) military bases; (2) public
transportation facilities; (3) sports facilities, including race tracks;
(4) student unions or other similar buildings on college or university campuses;
(5) amusement and theme parks; and (6) community and special events.
E. This Agreement is not a Franchise Agreement and you have no right to use in
any manner the Trademarks by virtue of this Agreement. You have no right under
this Agreement to sublicense or subfranchise others to operate a business or
restaurant or use the System or the Trademarks.
DEVELOPMENT FEE
3. You must pay a Development Fee as described below:
A. As consideration for the rights granted in this Agreement, you must pay us a
“Development Fee” of $20,000.00, representing one-half of the Initial Franchise
Fee for each Restaurant to be developed under this Agreement. The Initial
Franchise Fee for the first Restaurant is $20,000.00. The Initial Franchise Fee
for the second Restaurant is $20,000.00. The Initial Franchise Fee for each
subsequent Restaurant is $ N/A.
The Development Fee is consideration for this Agreement and not consideration
for any Franchise Agreement, is fully earned by us upon execution of this
Agreement and is nonrefundable. The part of the Initial Franchise Fee that is
included in the Development Fee is credited against the Initial Franchise Fee
payable upon the signing of each individual Franchise Agreement. The balance of
the Initial Franchise Fee for the first Restaurant must be paid at the time of
execution of this Agreement, together with the execution by you of the Franchise
Agreement for the first Restaurant. The total amount to be paid by you at the
time of execution of this Agreement pursuant to this Section, including both the
Development Fee and the balance of the Initial Franchise Fee for your first
Restaurant is $30,000.00. The balance of the Initial Franchise Fee for each
subsequent Restaurant is due as specified in Section 3.B.
B. You must submit a separate application for each Restaurant to be established
by you within the Designated Territory as further described in Section 4. Upon
our approval of the site of your Restaurant, a separate Franchise Agreement must
be executed for each such Restaurant, at which time the balance of the Initial
Franchise Fee for that Restaurant is due and owing. Such payment represents the
balance of the appropriate Initial Franchise Fee, as described above in
Section 3.A. Upon the execution of each Franchise Agreement, the terms and
conditions of the Franchise Agreement control the establishment and operation of
such Restaurant.

 

3



--------------------------------------------------------------------------------



 



DEVELOPMENT SCHEDULE AND MANNER OF EXERCISING OPTIONS
4. The following provisions control with respect to your development rights and
obligations:
A. You are bound by and strictly must follow the Development Schedule. By the
dates set forth under the Development Schedule, you must enter into Franchise
Agreements with us pursuant to this Agreement for the number of Restaurants
described under the Development Schedule. You also must comply with the
Development Schedule requirements regarding (i) the restaurant type to be
developed and the opening date for each Restaurant and (ii) the cumulative
number of Restaurants to be open and continuously operating for business in the
Designated Territory.
B. You may not develop a Restaurant unless you have notified us of your
intention to develop the Restaurant at least 30 days prior to the date set forth
in the Development Schedule by which you must execute a Franchise Agreement for
the particular Restaurant and all of the following conditions have been met
(these conditions apply to each Restaurant to be developed in the Designated
Territory):
1. Your Submission of Proposed Site. You must find a proposed site for the
Restaurant which that reasonably believe to conform to our site selection
criteria, as modified by us from time to time, and submit to us a complete site
report (containing such demographic, commercial, and other information and
photographs as we may reasonably require) for such site.
2. Our Approval of Proposed Site. You must receive our written approval of your
proposed site. We agree not to unreasonably withhold approval of a proposed
site. In approving or disapproving any proposed site, we will consider such
matters as we deem material, including demographic characteristics of the
proposed site, traffic patterns, competition, the proximity to other businesses,
the nature of other businesses in proximity to the site, and other commercial
characteristics (including the purchase or lease obligations for the proposed
site) and the size of premises, appearance and other physical characteristics.
Our approval of a proposed site, however, does not in any way constitute a
guaranty by us as to the success of the Restaurant.
3. Your Submission of Information. You must famish to us a franchise application
for the proposed Restaurant, financial statements and other information
regarding you, the operation of any of your other Restaurants within the
Designated Territory, and the development and operation of the proposed
Restaurant (including, without limitation, investment and financing plans for
the proposed Restaurant) as we may reasonably require.
4. Your Compliance with Our Then-Current Standards for Franchisees. You must
receive written confirmation from us that you meet our then-current standards
for franchisees, including financial capability criteria for the development of
a new Restaurant. You acknowledge and agree that this requirement is necessary
to ensure the proper development and operation of your Restaurants, and preserve
and enhance the reputation and goodwill of all BUFFALO WILD WINGS restaurants
and the goodwill of the Trademarks. Our confirmation that you meet our
then-current standards for the development of a new Restaurant, however, does
not in any way constitute a guaranty by us as to your success.

 

4



--------------------------------------------------------------------------------



 



5. Good Standing. You must not be in default of this Agreement, any Franchise
Agreement entered into pursuant to this Agreement or any other agreement between
you and us or any of our affiliates. You also must have satisfied on a timely
basis all monetary and material obligations under the Franchise Agreements for
all existing Restaurants.
6. Execution of Franchise Agreement. You and we must enter into our then current
form of Franchise Agreement for the proposed Restaurant. You understand that we
may modify the then-current form of Franchise Agreement from time to time and
that it may be different than the current form of Franchise Agreement, including
different fees and obligations. You understand and agree that any and all
Franchise Agreements will be construed and exist independently of this
Agreement. The continued existence of each Franchise Agreement will be
determined by the terms and conditions of such Franchise Agreement. Except as
specifically set forth in this Agreement, the establishment and operation of
each Restaurant must be in accordance with the terms of the applicable Franchise
Agreement.
C. You acknowledge that you have conducted an independent investigation of the
prospects for the establishment of Restaurants within the Designated Territory,
and recognize that the business venture contemplated by this Agreement involves
business and economic risks and that your financial and business success will be
primarily dependent upon the personal efforts of you and your management and
employees. We expressly disclaim the making of, and you acknowledge that you
have not received, any estimates, projections, warranties or guaranties, express
or implied, regarding potential gross sales, profits, earnings or the financial
success of the Restaurants you develop within the Designated Territory.
D. You recognize and acknowledge that this Agreement requires you to open
Restaurants in the future pursuant to the Development Schedule. You further
acknowledge that the estimated expenses and investment requirements set forth in
Items 6 and 7 of our Uniform Franchise Offering Circular are subject to increase
over time, and that future Restaurants likely will involve greater initial
investment and operating capital requirements than those stated in the Uniform
Franchise Offering Circular provided to you prior to the execution of this
Agreement.
TERM
5. Unless sooner terminated in accordance with Section 7 of this Agreement, the
term of this Agreement and all rights granted to you will expire on the date
that your last BUFFALO WILD WINGS Restaurant is scheduled to be opened under the
Development Schedule.
YOUR DUTIES
6. You must perform the following obligations:
A. You must comply with all of the terms and conditions of each Franchise
Agreement, including the operating requirements specified in each Franchise
Agreement.
B. You and your owners, officers, directors, shareholders, partners, members and
managers (if any) acknowledge that your entire knowledge of the operation of a
BUFFALO WILD WINGS Restaurant and the System, including the knowledge or
know-how regarding the specifications, standards and operating procedures of the
services and activities, is derived from information we disclose to you and that
certain information is proprietary, confidential and constitutes our trade
secrets. The term “trade secrets” refers to the whole or any portion of
know-how, knowledge, methods, specifications, processes, procedures and/or
improvements regarding the business that is valuable and secret in the sense
that it is not generally known to our competitors. You and your owners,
officers, directors, shareholders, partners, members and managers (if any),
jointly and severally, agree that at all times during and after the term of this
Agreement, you will maintain the absolute confidentiality of all such
proprietary information and will not disclose, copy, reproduce, sell or use any
such information in any other business or in any manner not specifically
authorized or approved in advance in writing by us. We may require that you
obtain nondisclosure and confidentiality agreements in a form satisfactory to us
from the individuals identified in the first sentence of this paragraph and
other key employees.

 

5



--------------------------------------------------------------------------------



 



C. You must comply with all requirements of federal, state and local laws, rules
and regulations.
D. If you at some time in the future desire to make either a public or a private
offering of your securities, prior to such offering and sale, and prior to the
public release of any statements, data, or other information of any kind
relating to the proposed offering of your securities, you must secure our
written approval, which approval will not be unreasonably withheld. You must
secure our prior written approval of any and all press releases, news releases
and any and all other publicity, the primary purpose of which is to generate
interest in your offering. Only after we have given our written approval may you
proceed to file, publish, issue, and release and make public any said data,
material and information regarding the securities offering. It is specifically
understood that any review by us is solely for our own information, and our
approval does not constitute any kind of authorization, acceptance, agreement,
endorsement, approval, or ratification of the same, either expressly or implied.
You may make no oral or written notice of any kind whatsoever indicating or
implying that we and/or our affiliates have any interest in the relationship
whatsoever to the proposed offering other than acting as Franchisor. You agree
to indemnify, defend, and hold us and our affiliates harmless, and our
affiliates’ directors, officers, successors and assigns harmless from all
claims, demands, costs, fees, charges, liability or expense (including
attorneys’ fees) of any kind whatsoever arising from your offering of
information published or communicated in actions taken in that regard.
E. If neither you, your Principal Owner, nor any other person in your
organization possesses, in our judgment, adequate experience and skills to allow
you to locate, obtain and develop prime locations in the Designated Territory to
allow you to meet your development obligations under this Agreement, we can
require that you hire or engage a person with those necessary skills.
DEFAULT AND TERMINATION
7. The following provisions apply with respect to default and termination:
A. The rights and territorial protection granted to you in this Agreement have
been granted in reliance on your representations and warranties, and strictly on
the conditions set forth in Sections 2, 4 and 6 of this Agreement, including the
condition that you comply strictly with the Development Schedule.
B. You will be deemed in default under this Agreement if you breach any of the
terms of this Agreement, including the failure to meet the Development Schedule,
or the terms of any Franchise Agreement or any other agreements between you and
us or our affiliates. All rights granted in this Agreement immediately terminate
upon written notice without opportunity to cure if: (i) you become insolvent,
commit any affirmative action of insolvency or file any action or petition of
insolvency, (ii) a receiver (permanent or temporary) of your property is
appointed by a court of competent authority, (iii) you make a general assignment
or other similar arrangement for the benefit of your creditors, (iv) a final
judgment remains unsatisfied of record for 30 days or longer (unless supersedeas
bond is filed), (v) execution is levied against your business or property,
(vi) suit to foreclose any lien or mortgage against his premises or equipment is
instituted against you and not dismissed within 30 days, or is not in the
process of being dismissed, (vii) you fail to meet your development obligations
set forth in the Development Schedule attached as Appendix B, (viii) you fail to
comply with any other provision of this Agreement and do not correct the failure
within 30 days after written notice of that failure is delivered to you, or
(ix) we have delivered to you a notice of termination of a Franchise Agreement
in accordance with its terms and conditions.

 

6



--------------------------------------------------------------------------------



 



RIGHTS AND DUTIES OF PARTIES UPON TERMINATION OR EXPIRATION
8. Upon termination or expiration of this Agreement, all rights granted to you
will automatically terminate, and:
A. All remaining rights granted to you to develop Restaurants under this
Agreement will automatically be revoked and will be null and void. You will not
be entitled to any refund of any fees. You will have no right to develop or
operate any business for which a Franchise Agreement has not been executed by
us. We will be entitled to develop and operate, or to franchise others to
develop and operate, BUFFALO WILD WINGS restaurants in the Designated Territory,
except as may be otherwise provided under any Franchise Agreement has been
executed between us and you and that has not been terminated.
B. You must immediately cease to operate your business under this Agreement and
must not thereafter, directly or indirectly, represent to the public or hold
yourself out as a present or former developer of ours.
C. You must take such action as may be necessary to cancel or assign to us or
our designee, at our option, any assumed name or equivalent registration that
contains the name or words BUFFALO WILD WINGS or any other Trademark of ours,
and you must furnish us with evidence satisfactory to us of compliance with this
obligation within 30 days after termination or expiration of this Agreement.
D. You must assign to us or our designee all your right, title, and interest in
and to your telephone numbers and must notify the telephone company and all
listing agencies of the termination or expiration of your right to use any
telephone number in any regular, classified or other telephone directory listing
associated with the Trademarks and to authorize transfer of same at our
direction.
E. You must within 30 days of the termination or expiration pay all sums owing
to us and our affiliates, including the balance of the Initial Franchise Fees
that we would have received had you developed all of the Restaurants set forth
in the Development Schedule. In addition to the Initial Franchise Fees for
undeveloped Restaurants, you agree to pay as fair and reasonable liquidated
damages (but not as a penalty) an amount equal to $50,000 for each undeveloped
Restaurant. You agree that this amount is for lost revenues from Continuing Fees
and other amounts payable to us, including the fact that you were holding the
development rights for those Restaurants and precluding the development of
certain Restaurants in the Designated Territory, and that it would be difficult
to calculate with certainty the amount of damage we will incur. Notwithstanding
your agreement, if a court determines that this liquidated damages payment is
unenforceable, then we may pursue all other available remedies, including
consequential damages.
All unpaid amounts will bear interest at the rate of 18% per annum or the
maximum contract rate of interest permitted by governing law, whichever is less,
from and after the date of accrual. In the event of termination for any default
by you, the sums due will include all damages, costs, and expenses, including
reasonable attorneys’ fees and expenses, incurred by us as a result of the
default. You also must pay to us all damages, costs and expenses, including
reasonable attorneys’ fees and expenses, that we incur subsequent to the
termination or expiration of this Agreement in obtaining injunctive or other
relief for the enforcement of any provisions of this Agreement.

 

7



--------------------------------------------------------------------------------



 



F. If this Agreement is terminated solely for your failure to meet the
Development Schedule and for no other reason whatsoever, and you have opened at
least 50% of the total number of Restaurants provided for in the Development
Schedule, you may continue to operate those existing Restaurants under the terms
of the separate Franchise Agreement for each Restaurant. On the other hand, if
this Agreement is terminated under any other circumstance, we have the option to
purchase from you all the assets used in the Restaurants that have been
developed prior to the termination of this Agreement. Assets include leasehold
improvements, equipment, furniture, fixtures, signs, inventory, liquor licenses
and other transferable licenses and permits for the Restaurants.
We have the unrestricted right to assign this option to purchase. We or our
assignee will be entitled to all customary warranties and representations given
by the seller of a business including, without limitation, representations and
warranties as to (i) ownership, condition and title to assets; (ii) liens and
encumbrances relating to the assets; and (iii) validity of contracts and
liabilities, inuring to us or affecting the assets, contingent or otherwise. The
purchase price for the assets of the Restaurants will be determined in
accordance with the post-termination purchase option provision in the individual
Franchise Agreement for each Restaurant (with the purchase price to include the
value of any goodwill of the business attributable to your operation of the
Restaurant if you are in compliance with the terms and conditions of the
Franchise Agreement for that Restaurant). The purchase price must be paid in
cash at the closing of the purchase, which must take place no later than 90 days
after your receipt of notice of exercise of this option to purchase, at which
time you must deliver instruments transferring to us or our assignee: (i) good
and merchantable title to the assets purchased, free and clear of all liens and
encumbrances (other than liens and security interests acceptable to us or our
assignee), with all sales and other transfer taxes paid by you; and (ii) all
licenses and permits of the Restaurants that may be assigned or transferred. If
you cannot deliver clear title to all of the purchased assets, or in the event
there are other unresolved issues, the closing of the sale will be accomplished
through an escrow. We have the right to set off against and reduce the purchase
price by any and all amounts owed by you to us, and the amount of any
encumbrances or liens against the assets or any obligations assumed by us. You
and each holder of an interest in you must indemnify us and our affiliates
against all liabilities not so assumed. You must maintain in force all insurance
policies required pursuant to the applicable Franchise Agreement until the
closing on the sale.
G. All of our and your obligations that expressly or by their nature survive the
expiration or termination of this Agreement will continue in full force and
effect subsequent to and notwithstanding its expiration or termination and until
they are satisfied or by their nature expire.
TRANSFER
9. The following provisions govern any transfer:
A. We have the right to transfer all or any part of our rights or obligations
under this Agreement to any person or legal entity.
B. This Agreement is entered into by us with specific reliance upon your
personal experience, skills and managerial and financial qualifications.
Consequently, this Agreement, and your rights and obligations under it, are and
will remain personal to you. You may only Transfer your rights and interests
under this Agreement if you obtain our prior written consent and you transfer
all of your rights and interests under all Franchise Agreements for Restaurants
in the Designated Territory. Accordingly, the assignment terms and conditions of
the Franchise Agreements shall apply to any Transfer of your rights and
interests under this Agreement. As used in this Agreement, the term “Transfer”
means any sale, assignment, gift, pledge, mortgage or any other encumbrance,
transfer by bankruptcy, transfer by judicial order, merger, consolidation, share
exchange, transfer by operation of law or otherwise, whether direct or indirect,
voluntary or involuntary, of this Agreement or any interest in it, or any rights
or obligations arising under it, or of any material portion of your assets, or
of any interest in you.

 

8



--------------------------------------------------------------------------------



 



MISCELLANEOUS
10. The parties agree to the following provisions:
A. You agree to indemnify, defend, and hold us, our affiliates and our officers,
directors, shareholders and employees harmless from and against any and all
claims, losses, damages and liabilities, however caused, arising directly or
indirectly from, as a result of, or in connection with, the development, use and
operation of your Restaurants, as well as the costs, including attorneys’ fees,
of defending against them (“Franchise Claims”). Franchise Claims include, but
are not limited to, those arising from any death, personal injury or property
damage (whether caused wholly or in part through our or our affiliates active or
passive negligence), latent or other defects in any Restaurant, or your
employment practices. In the event a Franchise Claim is made against us or our
affiliates, we reserve the right in our sole judgment to select our own legal
counsel to represent our interests, at your cost.
B. Should one or more clauses of this Agreement be held void or unenforceable
for any reason by any court of competent jurisdiction, such clause or clauses
will be deemed to be separable in such jurisdiction and the remainder of this
Agreement is valid and in full force and effect and the terms of this Agreement
must be equitably adjusted so as to compensate the appropriate party for any
consideration lost because of the elimination of such clause or clauses.
C. No waiver by us of any breach by you, nor any delay or failure by us to
enforce any provision of this Agreement, may be deemed to be a waiver of any
other or subsequent breach or be deemed an estoppel to enforce our rights with
respect to that or any other or subsequent breach. This Agreement may not be
waived, altered or rescinded, in whole or in part, except by a writing signed by
you and us. This Agreement together with the application form executed by you
requesting us to enter into this Agreement constitute the sole agreement between
the parties with respect to the entire subject matter of this Agreement and
embody all prior agreements and negotiations with respect to the business. You
acknowledge and agree that you have not received any warranty or guarantee,
express or implied, as to the potential volume, profits or success of your
business. There are no representations or warranties of any kind, express or
implied, except as contained in this Agreement.
D. Except as otherwise provided in this Agreement, any notice, demand or
communication provided for must be in writing and signed by the party serving
the same and either delivered personally or by a reputable overnight service or
deposited in the United States mail, service or postage prepaid, and if such
notice is a notice of default or of termination, by registered or certified
mail, and addressed as follows:
1. If intended for us, addressed to General Counsel, BUFFALO WILD WINGS
International, Inc., 1600 Utica Avenue South, Suite 700, Minneapolis, Minnesota
55416;
2. If intended for you, addressed to you at 820 Cherokee Avenue, Royal Oak,
Michigan 48067 or,
in either case, to such other address as may have been designated by notice to
the other party. Notices for purposes of this Agreement will be deemed to have
been received if mailed or delivered as provided in this subparagraph.

 

9



--------------------------------------------------------------------------------



 



E. Any modification, consent, approval, authorization or waiver granted in this
Agreement required to be effective by signature will be valid only if in writing
executed by the Principal Owner or, if on behalf of us, in writing executed by
our President or one of our authorized Vice Presidents.
F. The following provisions apply to and govern the interpretation of this
Agreement, the parties’ rights under this Agreement, and the relationship
between the parties:
1. Applicable Law and Waiver. Subject to our rights under federal trademark
laws, the parties’ rights under this Agreement, and the relationship between the
parties, is governed by, and will be interpreted in accordance with, the laws
(statutory and otherwise) of the state in which your first Restaurant is
located. You waive, to the fullest extent permitted by law, the rights and
protections that might be provided through the laws of any state relating to
franchises or business opportunities, other than those of the state in which
your first Restaurant is located.
2. Our Rights. Whenever this Agreement provides that we have a certain right,
that right is absolute and the parties intend that our exercise of that right
will not be subject to any limitation or review. We have the right to operate,
administrate, develop, and change the System in any manner that is not
specifically precluded by the provisions of this Agreement, although this right
does not modify the express limitations set forth in this Agreement.
3. Our Reasonable Business Judgment. Whenever we reserve discretion in a
particular area or where we agree to exercise our rights reasonably or in good
faith, we will satisfy our obligations whenever we exercise Reasonable Business
Judgment in making our decision or exercising our rights. Our decisions or
actions will be deemed to be the result of Reasonable Business Judgment, even if
other reasonable or even arguably preferable alternatives are available, if our
decision or action is intended, in whole or significant part, to promote or
benefit the System generally even if the decision or action also promotes our
financial or other individual interest. Examples of items that will promote or
benefit the System include, without limitation, enhancing the value of the
Trademarks, improving customer service and satisfaction, improving product
quality, improving uniformity, enhancing or encouraging modernization and
improving the competitive position of the System.
G. Any cause of action, claim, suit or demand allegedly arising from or related
to the terms of this Agreement or the relationship of the parties must be
brought in the Federal District Court for the District of Minnesota or in
Hennepin County District Court, Fourth Judicial District, Minneapolis,
Minnesota. Both parties irrevocably submit themselves to, and consent to, the
jurisdiction of said courts. The provisions of this Section will survive the
termination of this Agreement. You are aware of the business purposes and needs
underlying the language of this subparagraph, and with a complete understanding,
agree to be bound in the manner set forth.
H. All parties hereby waive any and all rights to a trial by jury in connection
with the enforcement or interpretation by judicial process of any provision of
this Agreement, and in connection with allegations of state or federal statutory
violations, fraud, misrepresentation or similar causes of action or any legal
action initiated for the recovery of damages for breach of this Agreement.
I. You and us and our affiliates agree to waive, to the fullest extent permitted
by law, the right to or claim for any punitive or exemplary damages against the
other and agree that in the event of any dispute between them, each will be
limited to the recovery of actual damages sustained.

 

10



--------------------------------------------------------------------------------



 



J. All Principal Owners of a franchisee that is a corporation, partnership,
limited liability company or partnership or other legal entity must execute the
form of undertaking and guarantee at the end of this Agreement. Any person or
entity that at any time after the date of this Agreement becomes a Principal
Owner must execute the form of undertaking and guarantee at the end of this
Agreement.
K. You and we are independent contractors. Neither party is the agent, legal
representative, partner, subsidiary, joint venturer or employee of the other.
Neither party may obligate the other or represent any right to do so. This
Agreement does not reflect or create a fiduciary relationship or a relationship
of special trust or confidence.
L. In the event of any failure of performance of this Agreement according to its
terms by any party the same will not be deemed a breach of this Agreement if it
arose from a cause beyond the control of and without the negligence of said
party. Such causes include, but are not limited to, strikes, wars, riots and
acts of government except as may be specifically provided for elsewhere in this
Agreement.
M. Except as qualified below, any dispute between you and us or any of our or
your affiliates arising under, out of, in connection with or in relation to this
Agreement, the parties’ relationship, or the business must be submitted to
binding arbitration under the authority of the Federal Arbitration Act and must
be arbitrated in accordance with the then-current rules and procedures and under
the auspices of the American Arbitration Association. The arbitration must take
place in Minneapolis, Minnesota, or at such other place as may be mutually
agreeable to the parties. The decision of the arbitrators will be final and
binding on all parties to the dispute; however, the arbitrators may not under
any circumstances: (i) stay the effectiveness of any pending termination of this
Agreement; (ii) assess punitive or exemplary damages; or (iii) make any award
which extends, modifies or suspends any lawful term of this Agreement or any
reasonable standard of business performance that we set.
Before the filing of any arbitration, the parties agree to mediate any dispute
that does not include injunctive relief or specific performance actions covered
below, provided that the party seeking mediation must notify the other party of
its intent to mediate prior to the termination of this Agreement. Mediation will
be conducted by a mediator or mediation program agreed to by the parties.
Persons authorized to settle the dispute must attend any mediation session. The
parties agree to participate in the mediation proceedings in good faith with the
intention of resolving the dispute if at all possible within 30 days of the
notice from the party seeking to initiate the mediation procedures. If not
resolved within 30 days, the parties are free to pursue arbitration. Mediation
is a compromise negotiation for purposes of the federal and state rules of
evidence, and the entire process is confidential.
Nothing in this Agreement bars our right to obtain injunctive relief against
threatened conduct that will cause us loss or damages, under the usual equity
rules, including the applicable rules for obtaining restraining orders and
preliminary injunctions.
N. During the term of this Agreement, neither we nor you may employ or seek to
employ, directly or indirectly, any person who is at the time or was at any time
during the prior 6 months employed in any type of managerial position by the
other party or any of its subsidiaries or affiliates, or by any franchisee in
the system, unless the violating party compensates the former employer for all
losses and expenses incurred in losing and replacing the employee up to a
maximum of $25,000, plus attorneys’ fees and expenses. This subparagraph will
not be violated if, at the time we or you employ or seek to employ the person,
the former employer has given its written consent. The parties acknowledge and
agree that any franchisee from whom an employee was hired by you in violation of
this subparagraph shall be a third-party beneficiary of this provision, but only
to the extent that they may seek compensation from you.
O. We will designate the “Effective Date” of this Agreement in the space
provided on the cover page. If no Effective Date is designated on the cover
page, the Effective Date is the date when we sign this Agreement.

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed the foregoing Agreement as of the
dates written below.

                      Bearcat Enterprises, Inc.       BUFFALO WILD WINGS
INTERNATIONAL, INC.    
 
                    Date: 12/26/02       Date: 12/27/02    
 
                   
 
/s/ T. Michael Ansley
 
          /s/ Sally J. Smith
 
   
By:  
T. Michael Ansley       By:   Sally J. Smith    
Its:
President       Its:   President    
 
                   
Witness:
Jason P. Meyer
 
(Please type or print name)                
 
                   
Signature:
/s/ Jason P. Meyer
 
               
 
                    Date: 12-26-2002                
 
                   
 
/s/ LaVern A. Menker
 
               
By:
LaVern A. Menker                
Its:
Vice President                
 
                   
Witness:
Jason P. Meyer
 
(Please type or print name)                
 
                   
Signature:
/s/ Jason P. Meyer
 
               
 
                    Date: 12/26/02                
 
                   
 
/s/ Jason A. Curtis
 
               
By:
Jason A. Curtis                
Its:
Treasurer/Secretary                
 
                   
Witness:
Jason P. Meyer
 
               
 
  (Please type or print name)                
 
                   
Signature:
/s/ Jason P. Meyer
 
               

 

12



--------------------------------------------------------------------------------



 



PERSONAL GUARANTEE AND AGREEMENT TO BE BOUND
PERSONALLY BY THE TERMS AND CONDITIONS
OF THE AREA DEVELOPMENT AGREEMENT
In consideration of the execution of the Area Development Agreement by us, and
for other good and valuable consideration, the undersigned, for themselves,
their heirs, successors, and assigns, do jointly, individually and severally
hereby become surety and guarantor for the payment of all amounts and the
performance of the covenants, terms and conditions in the Area Development
Agreement, to be paid, kept and performed by franchisee, including without
limitation the arbitration and other dispute resolution provisions of the
Agreement.
Further, the undersigned, individually and jointly, hereby agree to be
personally bound by each and every condition and term contained in the Area
Development Agreement and agree that this Personal Guarantee will be construed
as though the undersigned and each of them executed an Area Development
Agreement containing the identical terms and conditions of this Area Development
Agreement.
The undersigned waives: (1) notice of demand for payment of any indebtedness or
nonperformance of any obligations hereby guaranteed; (2) protest and notice of
default to any party respecting the indebtedness or nonperformance of any
obligations hereby guaranteed; and (3) any right he/she may have to require that
an action be brought against the franchisee or any other person as a condition
of liability.
In addition, the undersigned consents and agrees that: (1) the undersigned’s
liability will not be contingent or conditioned upon our pursuit of any remedies
against the franchisee or any other person; and (2) such liability will not be
diminished, relieved or otherwise affected by your insolvency, bankruptcy or
reorganization, the invalidity, illegality or unenforceability of all or any
part of the Area Development Agreement, or the amendment or extension of the
Area Development Agreement with or without notice to the undersigned.
It is further understood and agreed by the undersigned that the provisions,
covenants and conditions of this Guarantee will inure to the benefit of our
successors and assigns.
FRANCHISEE: Bearcat Enterprises, Inc.

                                  PERSONAL GUARANTORS:                    
 
                                /s/ T. Michael Ansley   /s/ LaVern A. Menker    
          Individually   Individually    
 
                                T. Michael Ansley   LaVern A. Menker            
  Print Name   Print Name    
 
                                820 Cherokee Ave.   813 Briarcliff Drive        
      Address   Address    
 
                               
Royal Oak
  Michigan     48067     St. Mary’s   Ohio     45885                
City
  State   Zip Code   City   State   Zip Code    
 
                                248-336-2775
  419-394-9936
              Telephone
  Telephone
   

 

13



--------------------------------------------------------------------------------



 



                                  /s/ Jason A. Curtis                          
                Individually                    
 
                                Jason A. Curtis                                
          Print Name                       4789 Heidi Drive
                                                  Address
                           
 
                               
Sterling Heights
  Michigan     48310                                            
City
  State   Zip Code                    
 
                                586-268-6542
                                          Telephone
                   

 

14



--------------------------------------------------------------------------------



 



APPENDIX A

DESCRIPTION OF DESIGNATED TERRITORY
The Designated Territory consists of two separate areas in Michigan, described
as follows:
The first area shall be that area located in Clinton Township, Michigan within
the following boundaries:
North boundary: Beginning at the intersection of Route 53 and Route 59; then
eastbound on Route 59 to Garfield Road;
East boundary: then along Garfield Road southbound to Utica Avenue; then
southeast on Utica Avenue to 12 Mile Road;
South boundary: then along 12 Mile Road westbound to Route 53;
West boundary: then along Route 53 northbound to its intersection with Route 59,
the beginning point of this description.
The second area consists of that area in Berkley, Michigan within the following
boundaries:
North boundary: Beginning at the intersection of Southfield Road & Normandy
Road, then eastbound on Normandy Road following a line extending to Stephenson
Highway;
East boundary: then along Stephenson Highway southbound to the intersection with
Gardenia Avenue; and then eastbound along Gardenia Avenue to the intersection
with I-75; then southbound along I-75 to 9 Mile Road;
South boundary: then along 9 mile road westbound to Southfield Road;
West boundary: then along Southfield Road northbound to its intersection with
Normandy Road, the beginning point of this description.

                          Buffalo Wild Wings       Bearcat Enterprises, Inc.
International, Inc.                
 
                        By:   /s/ Sally J. Smith       By:   /s/ T. Michael
Ansley                  
 
  Its:   President           Its.   President
 
                  Dated:   12/26/02

 

A



--------------------------------------------------------------------------------



 



APPENDIX B

DEVELOPMENT SCHEDULE
You acknowledge and agree that a material provision of the Area Development
Agreement is that the following number of BUFFALO WILD WINGS Restaurants must be
opened and continuously operating in the Designated Territory in accordance with
the following Development Schedule:

                              Date by Which   Date by Which the   Cumulative
number of         Franchise   Restaurant Must be   Restaurants Required to      
  Agreement Must be   Opened and   be Open and Continuously         Signed and
Site   Continuously   Operating for Business in         Approval Request  
Operating for   the Designated Territory Restaurant   Restaurant   Must be
Submitted   Business in the   as of the Date in Preceding Number   Type   to us
  Territory   Column
1
  Free standing   Date of this Agreement   12/1/03     1  
2
  To be Determined   2/1/04   12/1/04     2  

For purposes of determining compliance with the above Development Schedule, only
the Restaurants actually open and continuously operating for business in the
Designated Territory as of a given date will be counted toward the number of
Restaurants required to be open and continuously operating for business.

              Buffalo Wild Wings
International, Inc.   Bearcat Enterprises, Inc.
 
           
By:
  /s/ Sally J. Smith   By:   /s/ T. Michael Ansley
 
           
 
  Its: President       Its. President

 

B